Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Note
The examiner notes that the claim 14 being alternatively dependent upon claim 1 or claim 12 is improper.  The examiner further notes that claims 12 and 14 are independent claims even though they reference other claims.  See MPEP 1850(II).  For the purposes of performing the restriction requirement the examiner will treat claim 14 as not being dependent upon either claim and merely incorporates the contents of each claim as alternates.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 18, and 20-21, drawn to a high strength magnesium alloy profile.
Group II, claim(s) 12-13 and 20, drawn to drawn to a method of preparing a high-strength magnesium alloy profile.
Group III, claim(s) 14-16, drawn to the use of a high strength magnesium alloy profile.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lacks unity of invention with Groups II and III because even though the inventions of these groups require the technical feature of a magnesium alloy according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (CN 101914737 B, machine translation referred to herein as English equivalent) herein Chen, in further view of Kuwabara et al. (US 20130209195 A1) herein Kuwabara.  Chen modified by Kuwabara does not specifically disclose the instantly claimed phases or their volume fractions, number densities, and aspect ratios, however the examiner submits that overlapping values for these claimed features would be expected to naturally flow from the processing of Chen modified by Kuwabara.  The examiner notes that the instant application achieves the instantly claimed alloy profile through performing the processing steps shown below in Table 1 on an alloy comprising the composition shown below in Table 2.  The examiner notes that the first two paragraphs of instant claim 1 contain product-by-process limitations, which upon consideration do not further limit the product defined in in the third paragraph of instant claim 1, wherein the product is a high-strength magnesium alloy wherein a strengthening phase in the alloy comprises an LPSO phase, a ß phase, a ß’ phase, and a γ’ phase, wherein the LPSO phase is contained in a volume fraction of 1-40%, the ß phase is contained in a volume fraction of 1-20%, the ß’ phase has a number density of 1015-1025 m-3 and an aspect ratio of 1-20, and the γ’ phase has a number density of 1014-1024 m-3 and an aspect ratio of 1-50.  See MPEP 2113.  Chen teaches a magnesium alloy [0004, Chen] comprising a composition shown below in Table 2 and processes the alloy according to the steps shown below in Table 1, the examiner notes that the processing steps of Chen overlap with the processing steps of the instant application.  Chen teaches overlapping amounts of Gd and Y, however does not specify the use of Zn or Mn, however the examiner submits that the use of Zn and Mn would have been obvious to one of ordinary skill in the art in view of Kuwabara.  Kuwabara teaches a magnesium alloy that adds Zn in an amount of 0.1-6% by mass in order to improve heat resistance and creep property [0017, Kuwabara] and adds Mn in an amount of 0.1-2% by mass in order to improve mechanical characteristics, casting performance, and corrosion resistance [0019, Kuwabara].  The examiner submits it would have been obvious to one of ordinary skill in the art to modify Chen with the use of Zn in an amount of 0.1-6% by mass and Mn in an amount of 0.1-2% by mass in order to improve heat resistance, creep property, mechanical characteristics, casting performance, and corrosion resistance.  The examiner submits that one of ordinary skill in the art would expect properties that overlap with the instantly claimed magnesium alloy properties to naturally flow from the magnesium alloy of Chen modified by Kuwabara because the magnesium alloy comprises an overlapping composition as the composition of the instant application and an overlapping processing method.  See MPEP 2145 and 2112.
Table 1
Instant application
Chen
Semi-continuous casting [page 9]
Semi-continuous casting [0004]
Homogenization in two steps: (1) 400-510°C for 2-24 hours, (2) 510-560°C for 2-20 hours [page 10]
Homogenization in two steps: (1) 445-455°C for 5 hours, (2) 535-545°C for 15 hours [0005]
Extrusion [page 10]
Extrusion [0004]
One of: (1) isothermal aging at 150-250°C, (2) first aging at 120-160°C and then 160-250°C, (3) first aging at 400-500°C and then 150-250°C [page 10]
Aging at 220°C for 20 hours [0005]


Table 2

Instant application, mass% [page 8]
Chen modified by Kuwabara, weight%
Gd
6-12
 6-13 [0004, Chen]
Y
2.5-8.5
2-6 [0004, Chen]
Zn
0.2-2
0.1-6 [0017, Kuwabara]
Mn
0.2-2
0.01-2 [0019, Kuwabara]
Mg and impurities
Balance
Balance [0004, Chen]


Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of the processing of claim 12 to produce the alloy of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al. (CN 101914737 B, machine translation referred to herein as English equivalent) herein Chen, in further view of Kuwabara et al. (US 20130209195 A1) herein Kuwabara.  As discussed above, claim 1 is not a special technical feature in view of Chen modified by Kuwabara, further the examiner notes that the processing of claim 12 overlaps with the processing of Chen modified by Kuwabara as discussed above and in Table 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734